                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    LANDRY DIXON                                                                   CIVIL ACTION

    VERSUS                                                                            NO: 19-11344

    ALLY FINANCIAL CORP., ET AL.                                                   SECTION: T(5)



                                              ORDER

         Before the Court is a Motion to Dismiss (R. Doc. 11) filed by Ally Bank (“Ally”),

improperly named as Ally Financial Corp, and a Motion to Dismiss (R. Doc. 25) filed by Franklin

W. Hobbs, Jeffrey J. Brown, Samantha LNU, and Jennifer LaClair (collectively, the “Individual

Ally Defendants”). Landry Dixon (“Plaintiff”) has filed opposition memoranda (R. Docs. 13 and

28). For the following reasons, the Motions to Dismiss (R. Docs. 11 and 25) are GRANTED.

                                         BACKGROUND

         This lawsuit arises out of Plaintiff’s April 15, 2019 purchase of a 2018 Dodge Journey

from Ray Brandt Dodge Dealership (“Ray Brandt”). 1 In entering the Retail Installment Sale

Contract (“RISC”) with Ray Brandt, Plaintiff “thought he was agreeing to making 60 monthly

payments of $569.00 each, . . . as per an earlier verbal conversation between the person of Plaintiff

and the Ray Brandt Dodge automobile dealership’s General Sales Manager.”2 After signing the

contract, and “[o]nce Plaintiff had fully read the content of those five (5) pages of this automotive

sales agreement,” Plaintiff allegedly realized that the terms were different.3 Specifically, Plaintiff




1
  R. Doc. 5, ¶1.
2
  R. Doc. 5, ¶2.
3
  R. Doc. 5, ¶4.

                                                  1
claims he noticed the sales price was $45,670 rather than $18,734 and the amount financed

included the premiums for “three add-on insurers, Safe GAP, Safe Guard, and LDS-MBI.”4

         On April 21, 2019, Plaintiff sent a letter of protest to Ally demanding the deletion of the

three add-on insurers.5 Each insurer called Plaintiff and stated they were disappointed in the loss

of the policy but that they were going to delete Plaintiff from their files as a client.6 Additionally,

the defendants sent Plaintiff response letter dated May 30, 2019 denying any responsibility in the

“excessively burdensome usury nature of the terms of this ‘Retail Installment Sales Contract.’”7

The letter explained that “Ally does not participate in either the negotiations or discussions

between the dealership and their customers [and] Ally purchases [a RISC] only after the dealership

and customer have reached an agreement on the terms of purchase and entered into [the

agreement].”8 The letter encouraged Plaintiff “to contact the Finance Manager at Ray Brandt . . .

to answer any questions [he] may have regarding the negotiation of [his] transaction.”9

         Plaintiff allegedly contacted the Consumer Financial Protection Bureau, which told him

“Ally Bank was ‘NOT all that fond of its NON-White clients,’ especially prior to December of

2013.” 10 On June 24, 2019, Plaintiff filed this action against Ally and the Individual Ally

Defendants seeking injunctive relief and damages for emotional distress, loss of earning potential

due to emotional trauma, and punitive damages.11




4
  R. Doc. 5, ¶¶4-6.
5
  R. Doc. 5, ¶5.
6
  R. Doc. 5, ¶6.
7
  R. Doc. 5, ¶9.
8
  R. Doc. 5-1, p.8.
9
  R. Doc. 5-1, p.8.
10
   R. Doc. 5, ¶8.
11
   R. Doc, 1, p.5.

                                                  2
        Ally has filed a motion to dismiss the complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.12 The Individual

Ally Defendants have also filed a motion to dismiss.13

                                          LAW AND ANALYSIS

        Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”14 Motions to dismiss for failure to state

a claim are viewed with disfavor and are rarely granted. 15 To survive a motion to dismiss, a

“complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”16 In evaluating a complaint under Rule 12(b)(6), the district court should

confine itself to the pleadings,17 and the documents attached to the complaint.18 In addition to facts

alleged in the pleadings, however, the district court “may also consider matters of which [it] may

take judicial notice,”19 which includes matters of public record.20

        The defendants contend Plaintiff’s claims should be dismissed pursuant to the Louisiana

Credit Agreement Statute, La. R.S. § 6:1121, et seq., (“LCAS”). The LCAS operates as a “statute

of frauds” for the credit industry.21 The purpose is “to prevent potential borrowers from bringing

claims against lenders based on oral agreements.”22 La. R.S. § 6:1122 provides, “A debtor shall

not maintain an action on a credit agreement unless the agreement is in writing, expresses



12
   R. Doc. 11.
13
   R. Doc. 25.
14
   Fed. R. Civ. P. 12(b)(6).
15
   Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
16
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
17
   Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
18
   Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
19
   Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1018 (5th Cir. 1996).
20
   Norris v. Hearst Tr., 500 F.3d 454, 461 n.9 (5th Cir. 2007).
21
   EPCO Carbon Dioxide Products, Inc. v. JP Morgan Chase Bank, NA, 467 F.3d 466, 469 (5th Cir.2006) (quoting
King v. Parish Nat'l Bank, 885 So.2d 540, 546 (La.2004)).
22
   EPCO, 467 F.3d at 469 (quoting Jesco Const. Corp. v. Nationsbank Corp., 830 So.2d 989, 992 (La.2002)).

                                                         3
consideration, sets forth the relevant terms and conditions, and is signed by the creditor and the

debtor.” The Court finds that Plaintiff’s claims involving a disparity between a verbal conversation

and the terms of the agreement are barred by the LCAS.

        The defendants contend that Plaintiff fails to state a claim under the Consumer Financial

Protection Act of 2010 and the predatory-lending provisions of the 2010 Dodd-Frank Act because

neither provides a private right of action by borrowers against lending institutions. The Court finds

that Plaintiff has failed to allege facts to support that Plaintiff has a private right of action under

the Consumer Financial Protection Act of 2010 and the predatory-lending provisions of the 2010

Dodd-Frank Act.23 Therefore, the Court finds Plaintiff has failed to state a claim upon which relief

can be granted under the Consumer Financial Protection Act of 2010 and the predatory-lending

provisions of the 2010 Dodd-Frank Act.

        The defendants also assert that Plaintiff fails to state a claim under the Louisiana Unfair

Trade Practices Act (“LUTPA”) because LUTPA does not apply to Ally. The Court finds that Ally

is a federally-insured financial institution and that, LUTPA, therefore, does not apply to Ally.24

Thus, Plaintiff has failed to state a claim under LUTPA.

        Finally, defendants contend Plaintiff has failed to state a claim against the Individual Ally

Defendants because liability cannot be assigned to corporate offers under the circumstances

alleged in Plaintiff’s complaint. Under Louisiana law, “personal liability cannot be imposed upon

a corporate officer simply because of the officer’s general administrative responsibility of some

corporate function; instead, the officer must have a personal duty towards the plaintiff.”25 Here,

Plaintiff has not alleged any facts that support a personal duty on behalf of Individual Ally



23
   See also Satterfeal v. LoanCare, LLC, 2019 WL 2857993, at *3 (M.D. La. July 2, 2019).
24
   La. R.S. § 51:1406(1).
25
   B-G & G Investors VI, L.L.C. v. Thibault HG Corp., 985 So. 2d 837, 842 (La. App. 4 Cir. 5/21/08).

                                                        4
Defendants. As a result, Plaintiff has failed to state a claim for relief against the Individual Ally

Defendants.

                                         CONCLUSION

       Accordingly, the Motions to Dismiss (R. Docs. 11 and 25) are GRANTED, and all claims

asserted by Landry Dixon are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, on this 13th day of March, 2020.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
